Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 8, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  151112                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  BLACKWARD PROPERTIES, LLC,                                                                               Joan L. Larsen,
          Plaintiff/Counter Defendant-                                                                               Justices
          Appellant,
  v                                                                SC: 151112
                                                                   COA: 313282
                                                                   Oakland CC: 2010-112094-CZ
  CHARLES D. SOWER, REAL ESTATE
  ONE, INC., d/b/a MAX BROOCK REALTORS,
  RONALD L. HUGHES, and HUGHES
  ACQUISITION,
              Defendants/Counter Plaintiffs/Third-
              Party Plaintiffs-Appellees,
  and

  HARRY BLACKWARD and D’ANNE
  KLEINSMITH,
           Third-Party Defendants-Appellants,

  and

  PRIVATE BANK & TRUST COMPANY,
            Defendant-Appellee.

  _________________________________________/


        On order of the Court, the application for leave to appeal the November 4, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 8, 2016
           p0229
                                                                              Clerk